Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Continued Prosecution Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/14/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsehantz et al. (2010/0189528; hereinafter Tsehantz) in view of The German Patent Publication No. DE 202011101074U1 to Klinge and/or Pivert et al. (4,905,835; hereinafter Pivert).  

As to claim 2, Tsehantz further discloses the quadrilateral body comprises a neck segment (36; Fig. 1) that extends outward from the chamber segment and the neck segment comprises the fluid port.
As to claim 6, each of Klinge and/or Pivert teaches the at least two inflatable chambers are arranged in a single row as claimed.
As to claims 7 and 8, to the extent that the inflatable packaging cushion of Tsehantz as modified further fails to disclose the internal fluid passage of the fluid port comprises an opening that extends through a corner of the quadrilateral body in lieu of a middle of the end portion of the quadrilateral body, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the inflatable packaging cushion of Tsehantz as modified so the inflatable packaging cushion is constructed with the opening of the internal fluid passage of the fluid port extends through a corner of the quadrilateral body instead of the middle of the end portion of the quadrilateral body because the selection of the specific location for the opening of the internal fluid passage such as at the midpoint of the quadrilateral body as taught by Tsehantz or at a corner of the quadrilateral body as modified would have been an obvious matter of design choice inasmuch as the resultant structures will work equally well.
As to claim 9, Tsehantz further discloses the opening having a width that is less than 25% of the length of the edge.
As to claims 10 and 18, Tsehantz discloses the inflatable packaging cushion as modified as above and further discloses the at least one elongate closure strip comprises at least one snap strip (Figs. 2-4) as claimed.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 10 above, and further in view of Ackerman et al. (2010/0303390; hereinafter Ackerman).  Tsehantz further discloses the at least one snap strip (40-53) comprises at least two snap strips instead of at least three snap strips as claimed.  Ackerman teaches that it is old and conventional in the packaging art to provide at least three snap strips for sealing and/or unsealing.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of Ackerman to modify the inflatable packaging cushion of Tsehantz as modified so the at least one snap strip comprises at least three snap strips for better retaining fluid within the chamber.  

	Response to Arguments

Applicant's arguments with respect to all pending claims have been considered but are deemed to be moot in view of the new grounds of rejection.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP  706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552. The examiner can normally be reached Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUAN K BUI/
Primary Examiner, Art Unit 3736